BLACK, Circuit Judge,
concurring:
This case involves a claim of excessive force inflicted upon a prisoner who refused to comply with mandatory procedures for prison cell searches. The prisoner, Appel-lee David C. Skrtieh, was incarcerated at Florida State Prison, X-Wing, which houses capital offenders and inmates who are severe discipline problems. Appellee met the latter of these categories.
At the time of the alleged excessive force, Appellee was serving a life sentence for aggravated sexual battery on a woman who was seven months pregnant. Appel-lee also was serving an additional fifteen-year sentence for repeatedly stabbing a prison guard in the chest with an ice pick, while being escorted by the guard to the shower. In the past five years, Appellee had over eighty disciplinary reports, more than half of which involved threatening or attacking prison staff. Due to disruptive behavior, Appellee was placed on close management status.
On January 13, 1998, correctional officers approached Appellee’s cell to perform a routine cell search. Similar cell searches were conducted approximately three times per week. In accordance with prison procedures, the officers ordered Appellee to allow himself to be handcuffed so that he could be removed from the cell. When Appellee refused, standard policy mandated the use of a cell extraction team. Ap-pellee was familiar with the cell extraction process, as he has been through at least eight cell extractions. The cell extraction team summoned on January 13, 1998, consisted of Appellants Timothy Alvin Thornton, Jason Patrick Griffis, Willie Archie, Stacey L. Green, and James E. Dean. Appellant Tony Anderson supervised the team from outside the cell.
Upon entering the cell, Griffis used an electronic shield to subdue Appellee. The electric shock knocked Appellee to the floor. Appellee’s complaint and deposition are somewhat muddled and inconsistent as to the ensuing events. Appellee’s general *1264allegations are that individual guards went well beyond the force necessary to subdue him and extract him from his cell. Viewing the facts in the light most favorable to Appellee, as is appropriate at this stage of the litigation, Appellants are not entitled to qualified immunity. Therefore the result is correct. The opinion, however, contains dicta that is not consistent with my understanding of the law, so I must join in the result and not the opinion.